Citation Nr: 0303407	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-01 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for occipital 
neuralgia/headaches, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased (compensable) for sinusitis.  

3.  Entitlement to an increased (compensable) for duodenal 
ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In his February 2001 VA Form 9, the veteran indicated that he 
wished to provide testimony at a hearing before a member of 
the Board.  Specifically, he indicated that he wanted a video 
conference hearing.  However, in a Statement In Support Of 
Claim, VA Form 21-4138, dated in March 2001, the veteran 
stated that he wished to withdraw his request for a video 
conference hearing and wanted his case to be sent to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's occipital neuralgia is currently manifested 
by complaints of increasingly intense headaches 2 to 3 times 
a week, lasting from 24 hours to 96 hours, headaches causing 
nausea occurring about 3 or 4 times a week, and dizziness and 
sensitivity to light during these episodes.  

3.  The veteran's most recent sinus examination ruled out the 
presence of crusting, purulent drainage or postnasal drip and 
there did not appear to be any clinical or existing 
radiographic evidence of underlying sinusitis.  

4.  The veteran has a chronic, active peptic ulcer disease 
manifested by complaints of epigastric and mid-abdominal pain 
without current X-ray evidence of any large ulcer craters.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 degrees 
for occipital neuralgia/headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8199-8100 
(2002).  

2.  The criteria for an increased (compensable) evaluation 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.97, Diagnostic Codes 6513 (2002).  

3.  The criteria for a 10 percent evaluation for duodenal 
ulcer disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Codes 7305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
November 2000 rating decision, a December 2000 statement of 
the case and an August 2001 supplemental statement of the 
case.  He was specifically told that there was no evidence 
showing that he currently is entitled to higher evaluations 
for his service-connected occipital neuralgia/headaches, 
sinusitis and duodenal ulcer disease.  The Board also 
notified him by a letter dated October 2002 that he needed to 
submit evidence in support of his claim.  Therefore, VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in October 2002, the Board asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The Board also informed him that 
it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available medical records.  In particular, it 
obtained the veteran's VA medical records from the Mobile, 
Alabama and Biloxi, Mississippi medical facilities.  In 
addition, records from the Social Security Administration 
(SSA) disability records were obtained and associated with 
his claims folder.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was originally established for the 
disabilities at issue in a November 1972 rating decision.  At 
that time, the veteran was assigned a 10 percent rating for 
his occipital neuralgia and noncompensable ratings for his 
sinusitis and peptic ulcer disease.  In a January 1991 rating 
decision, the RO implemented a Board decision, dated in 
December 1990, which granted a 30 percent disability 
evaluation for the veteran's service-connected occipital 
neuralgia.  

Occipital Neuralgia/Headaches

The veteran's VA outpatient treatment records show that he 
was seen for complaints of "more headaches" in February 
1998, March 1999 and August 1999.  The August 1999 report 
shows that the veteran stated headaches were more frequent.  
The frequency and intensity are not indicated in these 
records. 

In September 2000, the veteran submitted a copy of the April 
1999 favorable decision from SSA, showing that he was found 
to be eligible for disability benefits.  It is noted that the 
veteran's medical conditions contributing to his disability 
picture included multi-level degenerative disc disease, high 
blood pressure, glaucoma and high cholesterol, in addition to 
his headaches.  

The veteran underwent VA examination in October 2000.  The 
report of the neurological examination shows that the veteran 
presented a history of occipital neuralgia that developed in 
the 1960s and manifested by severe suboccipital headaches 
which were associated with nausea, vomiting and intolerance 
to noise and light.  In 1985, these symptoms became 
increasingly more severe.  The veteran reported that he 
continued to have headaches that were somewhat more frequent 
and severe because he was under significant stress related to 
his medical retirement from his job, his financial situation 
and family situations.  He recalled that in the past he would 
leave work with a severe headache, and stated that at 
present, he tries to lie down in a dark quite room when he 
develops one.  The examiner impression was that the veteran 
had vascular migraine headaches most of his adult life.  

At the March 2001 RO hearing, he stated that he awakens in 
the morning with a dull pain over his forehead, and indicated 
that he tries to take his medication as soon as he arises 
because the headaches worsen gradually with activity.  He 
stated that the medication keeps the headaches to a dull 
ache, and did not think that he has had medication that 
completely eliminated his headaches.  The veteran responded 
in the affirmative to questioning pertaining to whether or 
not he experienced prostrating headaches that put him to bed.  
He testified that he develops severe headaches to the point 
of nausea that occur about 3 or 4 times a week.  Dizziness 
and sensitivity to light were associated with these episodes.  
The veteran stated that he experienced relief from headaches 
by lying down in a cool, dark place.  The veteran stated that 
he is seen at a VA medical facility about every 4 to 6 months 
for his headaches.

The reports of VA outpatient treatment, dated in December 
2002, show that the veteran stated that he had headaches 
among other complaints.  In particular, the veteran stated 
that he suffered from intense headaches occurring about 2 to 
3 times a week and lasting about 24 to 96 hours.  The 
examiner noted that while these headaches had not increased 
in frequency, they were becoming more intense.  

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "81-, used in the veteran's case 
pertains to neurological diseases.  The veteran's service-
connected disability has been rated by analogy under 
diagnostic code 8100 pertaining to migraine headaches.  

A 30 percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  The next higher 
evaluation of 50 percent requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a.  

The record confirms that the veteran has endorsed complaints 
of severe and intense headaches that occur more than once a 
week.  He has described prostrating attacks that require bed 
rest as well.  However, the veteran has not shown that he has 
completely prostrating attacks to such a frequency as to 
constitute severe economic inadaptability.  

While the veteran's medical retirement from his employment 
and the award of SSA disability benefits is confirmed by the 
record, the Board notes other nonservice-connected conditions 
were identified as precipitating factors.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for a rating in excess of 30 percent for occipital 
neuralgia/headaches.  

Sinusitis

The veteran underwent a VA sinus examination in October 2000.  
At that time, the veteran complained of postnasal drip and 
congestion, as well as pressure on both sides of the nose and 
forehead.  The physical examination did not show evidence of 
purulent discharge or crusting intranasally.  There was no 
postnasal drip visualized, and there was no indication of 
inflammation.  The examiner noted that the most recent sinus 
films, taken in 1989, reportedly were negative.  The examiner 
opined that there did not appear to be any clinical evidence 
or existing radiographic evidence of underlying sinusitis.  

The veteran provided testimony at a March 2001 RO hearing, at 
which time, he denied having incapacitating episodes with his 
sinusitis.  He did state that he has daily postnasal drip, 
swelling of the sinuses, congestion and sinus headaches.

The veteran was seen for VA outpatient treatment in December 
2002.  At that time, he complained of problems with his 
sinuses.  Objective evaluation showed that he was not in 
distress, although sinus discomfort was noted.  In an 
addendum, the examiner noted that the veteran had problems 
with his sinuses.  

A noncompensable rating is warranted for sinusitis detected 
by X-ray only.  The next higher evaluation of 10 percent 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513.  

In the veteran's case, there is no clinical evidence 
verifying the existence of incapacitating episodes of 
sinusitis.  While the December 2002 VA report shows that the 
veteran had problems with his sinuses, there is no indication 
that he has required bed rest or prolonged antibiotic 
treatment.  Moreover, the veteran is not shown to have non-
incapacitation episodes of sinusitis to the frequency 
required to more nearly approximate the next higher 
evaluation of 10 percent.  Instead, the Board notes that the 
clinical record shows treatment for sinus problems has been 
rather infrequent.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
entitlement to an increased rating for sinusitis.  



Duodenal Ulcer

The veteran underwent a VA examination in October 2000.  At 
that time, he reported that he experienced a 20 to 25 pound 
weight loss in the previous 2 or 3 years.  He also reported 
epigastric and mid-abdominal pain without any known 
precipitating factors.  The physical examination was not 
remarkable for any abnormality.  The examiner noted no 
evidence of anemia as well.  The examiner interpreted X-ray 
examination to reveal a history of peptic ulcer disease in 
the past and appeared to be somewhat active at this time, 
probably due to the use of nonsteroidal anti-inflammatory 
medications.  

The report of X-ray examination, conducted in October 2000 
shows that the veteran was found to have chronic peptic ulcer 
disease, possible associated peptic ulcer disease and no 
convincing evidence of large ulcer craters.  

The veteran testified in March 2001 that he has stomach 
discomfort, particularly with spicy food.  The veteran 
indicated that he treated these symptoms with Maalox.  The 
veteran also report that he experienced a 20 pound weight 
loss over the course of about 2 years.

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The initial rating of 10 percent requires a mild duodenal 
ulcer; with recurring symptoms once or twice yearly.  The 
next higher evaluation of 20 percent requires a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

In the veteran's case, he has evidence of duodenal ulcer 
noted on X-ray studies and reports of epigastric and mid-
abdominal discomfort, relieved by Maalox.  The clinical 
record fails to show that the veteran has sought any 
treatment recently for that condition.  Nevertheless, the 
examiner at the most recent VA examination stated that the 
veteran currently has active peptic ulcer disease.  In view 
of the foregoing, the disability more nearly approximates 
criteria for the next higher evaluation of 10 percent.  
However, the veteran has not shown severe symptoms associated 
with that condition.  Thus, the medical evidence does not 
support a 30 percent rating for that condition.  

Extraschedular Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1 in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337, Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Finally, the Board finds that the schedular evaluations in 
this case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
disabilities and the disabilities are not shown to require 
the frequency of therapeutic care that would unduly disrupt 
his activities of daily living.  Moreover, he has not shown 
that his service-connected disabilities are productive of 
marked interference with his ability to work.  Although 
significant impairment of the veteran's vocational activities 
could be anticipated, the veteran is advised that the current 
evaluations are recognition of the industrial impairment 
currently demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  


ORDER

An increased rating for occipital neuralgia/headaches is 
denied.  

An increased (compensable) rating for sinusitis is denied.  

A 10 rating for a duodenal ulcer is granted subject to 
regulations applicable to the payment of monetary awards.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

